946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.
Joseph P. CONNORS, Sr., As Trustee of the United Stated MineWorkers of America 1950 Benefit Plan and Trust,and 1974 Benefit Plan and Trust, et al.v.BARRICK GOLD EXPLORATION, INCORPORATED a/k/a MuskingumMining, Incorporated, Appellant

No. 90-7141.
United States Court of Appeals, District of Columbia Circuit.
May 1, 1991.
Appeal from the United States District Court for the District of Columbia, C.A. 89-03166;  Revercomb, J.
Before WALD, SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on an appeal from the United States District Court for the District of Columbia and was argued by counsel.   The court has determined that the issues presented occasion no need for a published opinion.   See:  D.C.Cir.Rule 14(c).   It is


2
ORDERED and ADJUDGED by this court that the judgment of the District Court from which this appeal has been taken is affirmed, for the reasons set forth in the opinion of the District Court in Connors, et al. v. Barrick Gold Exploration, Inc., Civil Action No. 89-3166 (D.D.C. August 29, 1990).


3
It is FURTHER ORDERED, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).